Case: 16-11666   Date Filed: 01/31/2018   Page: 1 of 4


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-11666
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:15-cr-20731-JIC-11



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

PAUL JARROD ANTHONY,
a.k.a. PJ,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (January 31, 2018)

Before MARTIN, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
               Case: 16-11666     Date Filed: 01/31/2018    Page: 2 of 4


      Paul Anthony appeals his conviction for conspiring to possess cocaine with

the intent to distribute in violation of 21 U.S.C. § 846. Anthony contends for the

first time on appeal that the district court erred by failing to advise him during his

plea colloquy that his sentence could be enhanced under the relevant career

offender guidelines. Anthony also asserts the government breached his plea

agreement by affirmatively misleading him as to the sentence that he would

receive. After review, we affirm.

                                I. The Plea Colloquy

      A court accepting a guilty plea must address three core concerns underlying

Federal Rule of Criminal Procedure 11: “(1) the guilty plea must be free from

coercion; (2) the defendant must understand the nature of the charges; and (3) the

defendant must know and understand the consequences of his guilty plea.” United

States v. Jones, 143 F.3d 1417, 1418-19 (11th Cir. 1998) (quotation omitted).

Anthony contends the district court violated both Rule 11 and his right to due

process, citing its failure to disclose, during Anthony’s plea colloquy, that his

sentence would likely be enhanced pursuant to the career offender guideline

provisions.

      As Anthony did not raise this alleged Rule 11 violation before the district

court, our review is for plain error. United States v. James, 210 F.3d 1342, 1343

(11th Cir. 2000). The same standard of review applies to Anthony’s unpreserved


                                           2
                Case: 16-11666        Date Filed: 01/31/2018       Page: 3 of 4


due process claim. United States v. Orisnord, 483 F.3d 1169, 1176 n.3 (11th Cir.

2007). “It is the law of this Circuit that, at least where the explicit language of a

statute or rule does not specifically resolve an issue, there can be no plain error

where there is no precedent from the Supreme Court or this Court directly

resolving it.” United States v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th Cir.

2003). 1 Anthony has not identified any portion of Rule 11 (or any other rule or

statute) requiring a district court to inform a defendant during his plea colloquy

that he will likely receive a career offender enhancement. Nor has Anthony

identified any precedent from the Supreme Court or this Court imposing such a

requirement. Accordingly, our precedent dictates that the district court did not

plainly err.

                                  II. The Plea Agreement

       “Whether the government violated the [plea] agreement is judged according

to the defendant’s reasonable understanding at the time he entered the plea.”

United States v. Rewis, 969 F.2d 985, 988 (11th Cir. 1992). If the Government

disputes the defendant’s understanding, we determine the terms of the plea

agreement according to objective standards. Id. Again, because Anthony did not

raise the Government’s alleged breach of his plea agreement before the district


       1
         Under our prior precedent rule, a panel cannot overrule a prior panel’s holding unless
and until that holding is overruled by this Court sitting en banc, or by the Supreme Court.
United States v. Steele, 147 F.3d 1316, 1318 (11th Cir. 1998).
                                                3
              Case: 16-11666     Date Filed: 01/31/2018    Page: 4 of 4


court, our review is for plain error. United States v. De La Garza, 516 F.3d 1266,

1269 (11th Cir. 2008).

      Here, the Government did not breach the plea agreement. Although the plea

agreement states that the offense level associated with the quantity of cocaine that

Anthony possessed was 24, it emphasizes that the Government is not promising a

sentence based on that offense level. To the contrary, it provides:

             defendant is also aware that any estimate of the probable
             sentencing range . . . whether that estimate comes from . .
             . the government . . . is a prediction, not a promise, and is
             not binding on the government . . . or the court.

(emphasis added). The plea agreement explains that the district court will compute

an advisory sentence after considering the Federal Sentencing Guidelines and

Policy Statements and the Pre-Sentence Investigation Report, which will be

prepared only after the plea is entered. The plea agreement also stresses that the

court can depart from whatever advisory sentence it computes and impose up to a

statutory maximum term of twenty years’ imprisonment.

      Given those express terms, which Anthony reviewed, stated that he

understood, and agreed to, it would have been unreasonable for Anthony to have

expected that he would be sentenced based on an offense level of 24. Because it

would have been unreasonable for him to have expected such a sentence, Anthony

has not shown that receipt thereof was a term of his plea agreement.

      AFFIRMED.
                                           4